Title: Benjamin Waterhouse to Thomas Jefferson, 17 February 1813
From: Waterhouse, Benjamin
To: Jefferson, Thomas


          Dear Sir, Boston 17th Febry 1813—
          I take this opportunity, by my friend Mr Gerry of sending a small volume for your acceptance No part of Natural history was ever taught, in this quarter of the Union untill I commenced the subject, about 25 years ago. It being a new study, I was obliged to give it a popular form.
          The Essex Junto had got such an entire possesion of our University, & had made it a fort, or strong hold, whence to annoy republicanism, that I saw I must quit them; and this expedited the publication of the Botanist. Nearly the whole impression was sold to the southward of Connecticut; for the spirit of party marks & contaminates every thing here; you can see it in the funerals of our citizens. It would grieve you to & every other good man, to see the predominating British influence in this town. I am frightened at its consequences, and at the idea of its only remedy.
          Untill the memorable affair of the Chesapeake, I was considered as a moderate federalist; but since that period I have viewed this party as enemies to our national honor, & prosperity, & have spoken & written accordingly; for which I have suffered a persecution that is unexampled in this quarter. For a time, the high federalists considered me, as the Papists did the Jansenists, worse than a heretic. A secret and not an open persecution has followed me up, for seven years past. You may think it extraordinary, when I assure you that this persecution owes its date & origin from my having the hardihood to declare the possibility of the existence of a mountain of salt. When I expressed my disgust at the attempt to prostitute truth & science science to the purposes of party, they discovered, that I was not a fit instrument for their purposes, & a species of warfare ensued, & has ended in their cutting off every fibre, tube & lacteal through which I had received subsistence. But they have carried their animosity to an imprudent length, as they did with Dr Rush, so that the publick has begun to express its feelings—
          In my view of our domestic affairs, I see nothing so alarming, as our innumerable Washington Benevolent Societies. They here include republicans of the middling class of people. They enlist boys of 16 years of age all of whom will soon become voters, if not soldiers— These dangerous societies are absolutely enlisting men, & raising a very large sum of money. They appear to be the same with the Orange society of Ireland. They wear as a badge of distinction the white rose; whether to direct their attention to England & the Duke of York we know not. Little is said of these Jacobin societies in the public papers, yet I cannot help thinking, that they are the most dangerous combination that ever existed among us. Scarcely a boy comes from the country to Boston but what is enlisted in it. Almost all the apprentices in Boston, & in our large towns are members of this benevolent society; & they were all attached to the Clintonian combination. These political societies are thickly sown from Maine to Georgia; & from the ocean up to, if not through Canada. Some of the oldest & wisest of our Republicans view these things with grief & apprehension. The Essex Junto, as it regards N. England is the brain, the heart & the Lungs of this combination; and of this Cabal, we consider Mr P____ to be the Ahithophel & Mr Otis the Absalom. I begin to be fearful that nothing but a standing army will check this evil; and yet I shudder at the very idea of such a remedy—.
          I have ever borne President Jefferson sentiments of the warmest gratitude for the place he gave me as Physician of the Marine-hospital, although it has been a source of no small vexation; made so by a medical combination, well, aided by the late Commodore Nicholson. If there be any one thing in my life I more value myself on than another, it is my services in reforming that hospital, & making it a pattern for others. Within six months after my removal from that service, I compelled the collector, or agent of that establishment to pass every bill that I ever approbated. It is worth mentioning that every one of those people, (one medical man excepted) who signed that remonstrance to you, against my appointment, offer now to sign a paper, which some had drawn up, recommending me to the special notice & remembrance of President Madison. But what has been the most unfortunate for my reputation is, that three or four of our leading men of the Junto undertook to remove me from the University on the plea of my dismissal from the hospital; & commenced the severest scrutiny into that business; & after treating me for more than two years as they did Genl Wilkinson, they tried to let the affair pass away sub silentio; this I would not allow, & they one & all declared that they found nothing that impeached my integrity, but several irregularities as to form; & a great deal of highly meritorious conduct; and yet I fear that President Madison may have received some unfavourable impressions, which nothing but a personal interview can efface.  Mr Gerry as well as Mr J. Adams pronounced the whole to be an infamous medical intrigue. I remain with the highest degree of esteem yours
          
            Benjn Waterhouse
        